I115th CONGRESS1st SessionH. R. 602IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mr. Calvert introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo direct the United States Postal Service to designate a single, unique ZIP Code for Eastvale, California. 
1.Single, unique ZIP Code for Eastvale, CaliforniaNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only Eastvale, California. 